DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11), in the reply filed on 03/07/2022, is acknowledged.
Applicants elected 
    PNG
    media_image1.png
    146
    349
    media_image1.png
    Greyscale
 , wherein R1 and R2 are each Br; R3 is methyl; R4 and R5 are each H; and R6 is ethyl.
A prior art search of Applicants’ elected species and the full scope of base claim 1 did not retrieve any prior art references.  See “SEARCH 6” in enclosed search notes.
A review of these search results for the instant application’s inventor/assignee/owner names did not retrieve any double patent references.
Furthermore, a search for the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The elected species read on claims 1-11.
The Group I claims 1-11 are free of the prior art.  Hence, the Election of Species Requirement of 01/06/2022 is withdrawn.
This application is in condition for allowance except for the presence of claims 12-15 directed to inventions of Groups II-V non-elected without traverse.  Accordingly, claims 12-15 have been cancelled.  The Restriction Requirement of 01/06/2022 is accordingly withdrawn.
Current Status of 17/256,942
This Office Action is responsive to the amended claims of December 29, 2020.
Claims 1-11 have been examined on the merits.  Claims 1-2 are original.  Claims 3-11 are currently amended.
Priority
Applicants identify the instant application, Serial #:  17/256,942, filed 12/29/2020, as a national stage entry of PCT/EP2019/067824, International Filing Date: 07/03/2019, which claims foreign priority to European Patent Office application 18181930.1, filed 07/05/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The full scope of base claim 1 is not supported in the foreign priority application.  Therefore, the instant application is assigned the International Filing Date of July 3, 2019 as the effective filing date.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Cancel claims 12-15, which were non-elected without traverse on 03/07/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-11 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus Formula I of base claim 1 (upon which all other claims depend).
The reference BAYER (WO 2004/024692 A1, referenced in IDS of 12/29/2020), discloses the compound:  
    PNG
    media_image2.png
    145
    296
    media_image2.png
    Greyscale
 (page 52), wherein 4 and R5 together with the carbon atom to which they are liked form a cyclopropyl; and R6 is H.
However, the BAYER reference is not a prior art reference, but rather a close art reference, since the cited compound, above, indicative of the art, does not have a thiophene ring to which is attached an identical chlorine or bromine atom at each of R1 and R2; and further, where there is a methyl at R3 (currently missing, above, as there is a chlorine atom in place of where methyl should be at R3).
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of BAYER to arrive at the instant genus formula I of base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625